Citation Nr: 1614131	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-28 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.   Entitlement to service connection for chronic thoracic lumbar strain (claimed as degenerative disc disease, lower back).

2.   Entitlement to service connection for right knee patellar femoral syndrome, status post arthroscopic surgery (claimed as degenerative joint disease, right knee).

3.   Entitlement to service connection for left knee patellar femoral syndrome, status post arthroscopic surgery (claimed as degenerative joint disease, left knee). 

4.   Entitlement to service connection for status post cervical spine fusion with residual chronic cervical strain (claimed as degenerative disc disease, neck), to include as secondary to lumbar strain and/or bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that new evidence was added to the record since the January 2012 supplemental statement of the case (SSOC).  However, in their appellate brief, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of this new evidence.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence. 

In addition to a paper claims folder, the record on appeal includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  Thus, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for status post cervical spine fusion with residual chronic cervical strain (claimed as degenerative disc disease, neck) is addressed in the REMAND portion of the decision below and is being REMANDED to the AOJ.  VA will notify the Veteran when further action, on his part, is required. 



FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether a lumbar spine disorder was incurred in service.

2. The evidence is at least in relative equipoise as to whether the Veteran's left knee condition is related to his military service.

3. The evidence is at least in relative equipoise as to whether the Veteran's right knee condition is related to his military service.


CONCLUSIONS OF LAW

1.   Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spine disability are met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.   Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left knee patellar femoral syndrome are met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.   Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right knee patellar femoral syndrome are met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Contentions

The Veteran is seeking service connection on the basis that his current thoracic lumbar strain, and bilateral knee condition is related to his military service.  Specifically, the Veteran, who was awarded a parachute badge and had a military occupational specialty (MOS) of Field Artilleryman/parachute qualified (13A1P), contends that his military jump duties had a significant impact on his body and caused his current medical conditions.  

A. Chronic Thoracic Lumbar Strain (Lumbar Spine Disability)

Facts

In an August 1970 enlistment examination, the Veteran denied any history of recurrent back pain.  The Veteran's active service treatment records (STRs) showed complaints and treatment for his lower back during service.  See December 1972 Service Treatment Records.  Specifically, the Veteran was put on light duty with no strenuous exercise.  The Veteran's DD214 reveals that he received the parachute badge during service.  See DD214. 

Private treatment records from August 2010 show a diagnosis of progressive low back pain due to degenerative disk disease. 

VA treatment records dated September 2010 indicate that the Veteran was treated for constant low back pain with a pain assessment of 7 (scale 0-10). 

The Veteran was afforded a VA examination in September 2010.  On examination, the Veteran indicated that a part of the reason he went out of work was because of his back condition.  The Veteran indicated that he experiences flare-ups two times a month which last for a few months and that he cannot do any physical activity during the flare-up.  The examiner determined that although the Veteran had two presentations to medical 1 day apart for complaints of lower back pain associated with headache, there was no additional documentation in the Veteran's STRs of complaints of back pain and therefore his current chronic lumbar strain was not related to active duty service.

In December 2011, an addendum VA opinion was rendered with respect to the etiology of the Veteran's low back disability.  The examiner determined that a skeletal condition does not exist for the Veteran's thoracic or lumbar pain.  The examiner noted that the Veteran is obese and indicated that his weight exponentially increases the stress on his lower back.  The examiner then opined that because of this, the Veteran's lumbar strain was not related to active duty service.

However, in June 2014, an opinion from a VA medical doctor was submitted.  In this opinion, the doctor indicated that after a review of the Veteran's STRs, medical history, and current exam, it was his opinion that it is at least as likely as not that the Veteran's lumbar spine condition is a result of the multiple parachute jumps he made during his military service.  The examiner based his conclusion on the well documented history that parachute jumping can cause repetitive injury to the back and that the Veteran had complaints and treatment for his lower back during his military service.  

Analysis

The Veteran's post-service medical evidence of record reflects that the Veteran has a current low back disability and he had in service documented symptoms.  Therefore, the resolution of this appeal turns on the question of whether the Veteran's low back disability began in service or is otherwise medically-related to an in-service injury or disease.  The record includes opposing medical opinions on this point.

The September 2010 VA examiner determined that although the Veteran had two presentations to medical 1 day apart for complaints of lower back pain associated with headache, there was no additional documentation in the Veteran's STRs of complaints of back pain and therefore his current chronic lumbar strain was not related to active duty service.  In a December 2011 addendum opinion, the examiner again opined that the Veteran's chronic lumbar strain was not related to active duty service.

However, in a June 2014 opinion, a VA physician, after reviewing the Veteran's STRS, medical history, and current exam, opined that it is at least as likely as not that the Veteran's lumbar spine condition is a result of the multiple parachute jumps he made during his military service.  The examiner indicated that his conclusion was based on the well documented history that parachute jumping can cause repetitive injury to the back and that the Veteran had numerous complaints and treatments for his lower back during his military service.

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Here, the Board finds that the September 2010 VA examination and December 2011 addendum opinion should be accorded at least as much probative weight as the June 2014 opinion offered by a VA physician.  Each opinion was provided by a competent medical professional after considering the Veteran's history and each provided a detailed rationale for their findings. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Given the totality of the evidence, to include the medical opinion evidence and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a low back disability are met.

B. Bilateral Knee Condition

Facts

The Veteran's STRs show complaints and treatment for right and left knee pain during military service.  Specifically, in November 1971, July 1971, and July 1972, the Veteran received treatment for right knee pain.  In June 1972, the Veteran was treated for pain in both knees.

Private treatment records from August 2010 indicate that the Veteran was being treated for bilateral knee pain due to degenerative joint disease.  In August 2010, the Veteran's private physician indicated that the Veteran continues with pain despite medications, injections, and physical therapy.  In particular, the physician indicated that the Veteran's knee problems limit his ability to bend, squat, crawl and kneel as well as walk and stand.

Private treatment records dated September 2007 document that the Veteran was not able to do deep knee flexion.  An MRI revealed that the Veteran had medial compartment arthritis, a strain of the MCL that is likely chronic and a mild strain of the proximal popliteus muscles. 

The Veteran was afforded a VA examination in September 2010.  The examiner indicated that tiny osteophytes project superiorly from each patellar articular surface and adjacent femoral articular surface.  The diagnosis was mild osteoarthritis of both knees.

Private treatment records dated January 2011 indicate that the Veteran experienced pain in both knees.  In January 2011, the September 2010 VA examiner offered an addendum opinion as to the etiology of the Veteran's bilateral knee condition.  The examiner noted that there was mild narrowing of medical joint spaces bilaterally.  The impression was mild osteoarthritis of both knees. 

Private treatment records from March 2011 indicate that the Veteran had previously undergone surgery on both his right and left knees and that he was still experiencing pain.  

In December 2011, the examiner from the Veteran's September 2010 VA examination offered an additional addendum opinion stating that patellofemoral syndrome is an overuse condition which could be associated with parachute jumping, however, the Veteran did not have patellofemoral syndrome.  

In a June 2014 opinion, a VA physician reviewed the Veteran's STRs, medical history, and current exam, and found that the bilateral knee condition was related to his service.  The examiner based his conclusion on the well documented history that parachute jumping can cause repetitive injury to the knees and that the Veteran had numerous complaints and treatments for both knees during military service. 

Analysis

As noted, although no bilateral knee disability was noted during service, the STRs are replete with complaints of, and treatment for, bilateral knee pain.  In addition, the post-service medical evidence of record reflects that the Veteran has a current bilateral knee disability.  Therefore, the resolution of this appeal turns on the question of whether the Veteran's bilateral knee disability began in service or is otherwise medically-related to in-service injury or disease.  The record includes opposing medical opinions on this point.

The September 2010 VA examiner found that there was mild osteoarthritis in the Veteran's knees bilaterally.  The examiner also noted that there was minimal degenerative joint disease frequently associated with aging.  The examiner reasoned that patellafemoral syndrome is an overuse condition which could be associated with parachute jumping; however the Veteran did not have patellofemoral syndrome and therefore his bilateral knee condition was not related to his military service.  The Board notes that the examiner did not take into account the fact that the Veteran had numerous complaints and treatment for his knees during his military service. 

The June 2014 VA physician, however, opined that it was at least as likely as not that the Veteran's bilateral knee condition is a result of the multiple parachute jumps he made during his military service.  The examiner based his conclusion on the well documented history that parachute jumping can cause repetitive injury to the knees and that the Veteran had numerous complaints and treatments for his knees during his military service.  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Here, the Board finds that the September 2010 VA examination and January 2011 and December 2011 addendum opinions should be afforded less probative weight than the VA physician opinion offered in June 2014.  While the Board notes that each opinion was provided by a competent medical professional, the Board notes that the September 2010 examiner did not take into account the fact that the Veteran had numerous complaints and treatment for his knees during service. 

Alternatively, the physician in June 2014 considered the Veteran's reports of his in service jumps and knee pain and supported his conclusion with sufficient detail, consistent with the Veteran's documented medical history and assertions.  Therefore, the Board affords this examiner more probative weight.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Given the totality of the evidence, to include the medical opinion evidence and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a bilateral knee condition are met.


ORDER

Service connection for chronic thoracic lumbar strain is granted.

Service connection for right knee patellar femoral syndrome, status post arthroscopic surgery (claimed as degenerative joint disease) is granted.

Service connection for left knee patellar femoral syndrome, status post arthroscopic surgery (claimed as degenerative joint disease) is granted.

REMAND

Although the Board regrets the additional delay, review of the claims file reveals that further AOJ action in this appeal is warranted.

The Board finds that the January 2011 examiner based her opinion that the Veteran's cervical spine condition was not related to his service on the lack of evidence in the Veteran's STRs.  The Court has found that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(once VA undertakes to provide a medical opinion, it must provide one that is adequate).  Additionally, although another medical opinion by a VA physician was offered, that examiner did not opine as to the etiology of the Veteran's cervical spine disability.  Therefore, an addendum opinion is necessary.

Regarding VA records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Charlestown, South Carolina dated through September 2010.  Thus, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Charlestown VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since September 2010, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Additionally, the claims file contains private treatment records dated through August 2010.  Therefore, on remand, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to his claimed cervical spine disability on appeal.  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (no-VA) records, to specifically include outstanding records from Charleston Bone and Joint, Orthopedic Specialists of Charlestown, and from Dr. Barry Weissglass.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

Finally, the Board notes as a result of this decision, the Veteran has been granted service connection for his lumbar spine and bilateral knee disabilities.  The Board is required to consider all issued raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Therefore, on remand, a medical opinion should be obtained regarding whether the Veteran's cervical disorder is proximately due to or aggravated by his now service connected lumbar spine and/or bilateral knee condition. 
Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding treatment records from Charlestown Bone and Joint, Orthopedic Specialists of Charlestown, and Dr. Barry Weissglass, as well as any additional VA treatment records dated from September 2010, and associate them with the claims file.

2.   Return the claims file to the January 2011 VA examiner who provided an addendum opinion as to the etiology of the Veteran's lumbar spine and bilateral knee condition.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the June 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's cervical spine condition is related to his military service.

A detailed rationale for all opinions expressed should be furnished.  The examiner should specifically address the fact that the Veteran received a parachute badge during service and took more than 70 jumps. 

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's cervical spine condition (a) was caused, OR (b) is aggravated (worsened beyond natural progression) by any of the Veteran's service-connected disabilities, to include his now service-connected bilateral knee disability and his lumbar spine disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation. 

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions- to include the Veteran's competent assertions as to the onset and continuity of symptoms.

2.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

3. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

4.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


